                                    Case 2:19-cv-05444-DMF Document 44 Filed 04/27/20 Page 1 of 7



                               1   David S. Gingras, #021097
                                   Gingras Law Office, PLLC
                               2   4802 E. Ray Road, #23-271
                                   Phoenix, AZ 85044
                               3   Tel.: (480) 264-1400
                                   Fax: (480) 248-3196
                               4   David@GingrasLaw.com
                               5   Attorney for Defendant Dirty World, LLC
                               6
                               7                           UNITED STATES DISTRICT COURT
                               8                                  DISTRICT OF ARIZONA
                               9
                                   John Laake a/k/a Winter Laake,               Case No. 19-cv-5444-DMF
                              10
                                        Plaintiff,                              DIRTY WORLD, LLC’S RESPONSE TO
                              11
                                                                                PLAINTIFF’S MOTION FOR RELIEF
                              12          v.
                                                                                FROM JUDGMENT
                              13   Dirty World, LLC d/b/a TheDirty.com
                                   and John Doe,
                              14
GINGRAS LAW OFFICE, PLLC




                                        Defendants.
  4802 E. RAY ROAD, #23-271




                              15
     PHOENIX, AZ 85044




                              16         I.          INTRODUCTION
                              17         When a party feels a judge has made a mistake, several options are available. One
                              18   option is to bring a Motion for Reconsideration. These motions are not expressly
                              19   recognized by the Federal Rules; “Strictly speaking, ‘[t]here is no motion for
                              20   “reconsideration” in the Federal Rules of Civil Procedure.’” Glass v. AsicNorth, Inc.,
                              21   2020 WL 1158563, *1 n.1 (D.Ariz. 2020) (quoting Bass v. U.S. Dep’t of Agric., 211 F.3d
                              22   959, 962 (5th Cir. 2000)).
                              23         However, the local rules of the Arizona District Court do recognize Motions for
                              24   Reconsideration. Although Mr. Laake does not specifically invoke the local rules, it is
                              25   worth looking at the rule to emphasize how narrow this type of relief is:
                              26         (g) Motions for Reconsideration.
                                         (1) Form and Content of Motion. The Court will ordinarily deny a motion
                              27         for reconsideration of an Order absent a showing of manifest error or a
                              28         showing of new facts or legal authority that could not have been brought to
                                       Case 2:19-cv-05444-DMF Document 44 Filed 04/27/20 Page 2 of 7



                               1          its attention earlier with reasonable diligence. Any such motion shall point
                               2          out with specificity the matters that the movant believes were overlooked or
                                          misapprehended by the Court, any new matters being brought to the Court’s
                               3          attention for the first time and the reasons they were not presented earlier,
                                          and any specific modifications being sought in the Court’s Order. No
                               4          motion for reconsideration of an Order may repeat any oral or written
                               5          argument made by the movant in support of or in opposition to the motion
                                          that resulted in the Order. Failure to comply with this subsection may be
                               6          grounds for denial of the motion.
                               7
                               8   Ariz. Dist. Ct. Local Rule LRCiv 7.2(g) (emphasis added).1
                               9          As the text of the rule plainly shows, a Motion for Reconsideration should never be
                              10   used to present arguments that were already raised and rejected, nor should it be used to
                              11   present new facts or legal authority unless those points could not have been raised sooner;
                              12   “A motion for reconsideration should not be used to ask the court ‘to rethink what the
                              13   court had already thought through—rightly or wrongly.’” U.S. v. Rezzonico, 32
                              14   F.Supp.2d 1112, 1116 (D.Ariz. 1998) (quoting Above the Belt, Inc. v. Mel Bohannan
GINGRAS LAW OFFICE, PLLC
  4802 E. RAY ROAD, #23-271




                              15   Roofing, Inc., 99 F.R.D. 99, 101 (E.D.Va. 1983)).
     PHOENIX, AZ 85044




                              16          Rather, reconsideration should only be sought where the district court made a
                              17   “manifest” error of fact or law, or where new evidence or legal authority has been
                              18   discovered which shows the court’s prior decision was clearly wrong. Mere disagreement
                              19   with the court’s decision or analysis should be directed elsewhere; “Arguments that the
                              20   court was in error on the issues it considered should generally be directed to the Court of
                              21   Appeals.” Rezzonico, 32 F.Supp.2d at 1116.
                              22           In addition to reconsideration under Local Rule LRCiv 7.2(g), Fed. R. Civ. P. 60
                              23   provides another option for seeking relief from orders/judgments under similar standards.
                              24   Although there are many reasons why relief under Rule 60(b) is not appropriate here,
                              25   only a few points warrant discussion: Mr. Laake presents arguments that are simply
                              26   wrong as a matter of law, or are otherwise irrelevant to the issues.
                              27
                                   1
                                    A complete set of all Local Rules is available on the District Court’s website:
                              28
                                   http://www.azd.uscourts.gov/sites/default/files/local-rules/LRCiv%202019.pdf
                                                                                2
                                       Case 2:19-cv-05444-DMF Document 44 Filed 04/27/20 Page 3 of 7



                               1          II.    DISCUSSION
                               2                a. 47 U.S.C. § 233 Does Not Help Plaintiff’s Position
                               3           Mr. Laake’s primary argument is this: Dirty World should not be protected from
                               4   Mr. Laake’s defamation claim because the CDA does not apply to federal crimes such as
                               5   the ones defined in 47 U.S.C. § 233. Because the CDA does not apply to federal crimes,
                               6   and because Mr. Laake feels like he is the victim of criminal acts, he asserts Dirty
                               7   World’s Motion to Dismiss should have been denied.
                               8           There are numerous problems with this argument. First, to be clear, the CDA does
                               9   contain a provision which expressly excludes federal crimes from the CDA’s immunity
                              10   provision. See 47 U.S.C. § 230(e)(1). Accordingly, Mr. Laake is correct when he notes
                              11   that the CDA does not bar any federal criminal laws.
                              12           But this point has nothing to do with this case. Mr. Laake has not brought any
                              13   claims under any federal criminal statute. Rather, Mr. Laake’s Amended Complaint
                              14   asserted two primary claims: 1.) Copyright Infringement, and 2.) Defamation. Of those
GINGRAS LAW OFFICE, PLLC
  4802 E. RAY ROAD, #23-271




                              15   two claims, Dirty World only argued the defamation claim was barred by the CDA.
     PHOENIX, AZ 85044




                              16   Dirty World never argued the CDA applied to Mr. Laake’s infringement claim, nor did
                              17   the Court rely on the CDA in dismissing the infringement claim.2
                              18           Regardless of whether the CDA would apply to bar a private cause of action based
                              19   on the violation of a federal criminal statute, no such claims were present in this case.
                              20   Moreover, this Court correctly held based on controlling authority from the Ninth Circuit
                              21   such as Kimzey v. Yelp! Inc., 836 F.3d 1263 (9th 2016), the CDA does bar civil
                              22   defamation claims when the allegedly actionable speech originated with a third party (and
                              23   even when the identity of the original author is unknown). The Court made no “mistake”
                              24   in applying the CDA to Mr. Laake’s defamation claim.
                              25   2
                                     Just as the CDA does not apply to federal crimes, it also does not apply to federal
                              26   intellectual property claims like copyright infringement. See 47 U.S.C. § 230(e)(2)
                                   (“Nothing in this section shall be construed to limit or expand any law pertaining to
                              27   intellectual property.”); see also Perfect 10, Inc. v. CCBill, LLC, 488 F.3d 1102, 1118
                                   (9th Cir. 2007) (holding, “the CDA does not clothe service providers in immunity from
                              28
                                   “law[s] pertaining to intellectual property.”)
                                                                                  3
                                    Case 2:19-cv-05444-DMF Document 44 Filed 04/27/20 Page 4 of 7



                               1          Even more fundamentally, Mr. Laake fails to understand that a violation of a
                               2   federal criminal statute does not automatically give rise to a private civil cause of action.
                               3   Put differently, Mr. Laake simply assumes that any criminal violation of 47 U.S.C. § 233
                               4   would give rise to a private civil claim for damages, but this assumption is both irrelevant
                               5   (because Mr. Laake’s Complaint contains no such claim) and is also wrong as a matter of
                               6   law (because no civil cause of action exists for violations of 47 U.S.C. § 233).
                               7          Make no mistake—Congress can establish private civil claims that are based on
                               8   the violation of a federal criminal law. But this can only occur when Congress clearly
                               9   expresses its intent to create a civil cause of action. Absent a clear expression of intent
                              10   from Congress, “a cause of action does not exist and courts may not create one, no matter
                              11   how desirable that might be as a policy matter, or how compatible with the statute.”
                              12   Alexander v. Sandoval, 532 U.S. 275, 286–87, 121 S. Ct. 1511, 1520, 149 L. Ed. 2d 517
                              13   (2001).
                              14          Putting aside the fact that Mr. Laake never asserted a civil claim under 47 U.S.C. §
GINGRAS LAW OFFICE, PLLC
  4802 E. RAY ROAD, #23-271




                              15   233, could he have done so? Have any courts found a criminal violation of Section 233
     PHOENIX, AZ 85044




                              16   would support a private civil claim for damages?
                              17          The answer is NO, and the reason for that result is actually somewhat interesting.
                              18   Without getting too technical, the immunity provisions of 47 U.S.C. § 230 (commonly
                              19   referred to as the “Communications Decency Act” or “CDA”) were passed in 1996 as
                              20   part of a larger package of legislation which included, among other things, the criminal
                              21   provisions of 47 U.S.C. § 233 (less-commonly known as the Exon-Coats amendment).
                              22   Since these laws were passed 24 years ago, the immunity provisions of Section 230 have
                              23   received widespread attention from both the Courts and the public at large, but virtually
                              24   nothing has been written about the Exon-Coats amendment. Why the disparity?
                              25          The answer is that the Exon-Coats amendment was struck down as
                              26   unconstitutional by the U.S. Supreme Court almost immediately after the law was passed.
                              27   See Reno v. American Civil Liberties Union, 521 U.S. 844, 117 S.Ct. 2329, 138 L.Ed.2d
                              28   874 (1997) (striking down 47 U.S.C. § 233 in its entirety, and refusing to sever any parts
                                                                                4
                                    Case 2:19-cv-05444-DMF Document 44 Filed 04/27/20 Page 5 of 7



                               1   of the statute because: “This Court ‘will not rewrite a ... law to conform it to
                               2   constitutional requirements.’” Reno, 521 U.S. at 884 (quoting Virginia v. American
                               3   Bookseller’s Assn., Inc., 484 U.S. 383, 397, 108 S.Ct. 636, 645, 98 L.Ed.2d 782 (1988)).
                               4          Thus, with all due respect to Mr. Laake, he is simply wrong when he suggests that
                               5   the courts (including the Sixth Circuit’s unanimous decision in Jones v Dirty World Ent.
                               6   Recordings, LLC, 755 F.3d 398 (6th Cir. 2014)) misapplied the CDA by failing to “take
                               7   into consideration the entire scope” of the CDA including 47 U.S.C. § 233. That
                               8   argument is simply incorrect as a matter of law because although the text of the statute
                               9   remains on the books, Section 233 is no longer a valid or enforceable law, nor does it
                              10   impact how courts have interpreted the remaining parts of the CDA including Section
                              11   230. See generally Enigma Software Group USA, LLC v. Malwarebytes, Inc., 946 F.3d
                              12   1040 (9th Cir. 2019) (discussing history of both 47 U.S.C. § 230 and 47 U.S.C. § 233,
                              13   and noting, “On February 1, 1996, Congress enacted both approaches as part of the CDA.
                              14   The Exon-Coats amendment was codified at 47 U.S.C. § 223, but was later invalidated by
GINGRAS LAW OFFICE, PLLC
  4802 E. RAY ROAD, #23-271




                              15   Reno v. ACLU … .”)
     PHOENIX, AZ 85044




                              16          In short, Mr. Laake’s argument regarding Section 233 is certainly creative, but
                              17   ultimately it is without merit because Section 233 has been struck down as
                              18   unconstitutional. But again, even assuming Section 233 was enforceable as a criminal
                              19   statute, that does not mean Dirty World should be dragged through lengthy and expensive
                              20   civil litigation. At best, if Mr. Laake feels he is the victim of a criminal act, he should
                              21   report the matter to local, state, or federal law enforcement so they can investigate the
                              22   matter and take whatever action they deem appropriate.
                              23                b. Mr. Laake’s Additional Arguments Are Unavailing
                              24          On pages 7–8 of his motion, Mr. Laake cites certain anonymous statements made
                              25   on a “competitor” website, www.ScumBagged.com, which argues that TheDirty.com
                              26   “has been discovered engaging in a pattern of corrupt activity.” These anonymous
                              27   hearsay statements are clearly matters outside the pleadings which the Court could not
                              28   have considered (and did not consider) in the context of a Rule 12(b)(6) motion and, of
                                                                               5
                                    Case 2:19-cv-05444-DMF Document 44 Filed 04/27/20 Page 6 of 7



                               1   course, these statements were neither mentioned in Mr. Laake’s Complaint nor his
                               2   response to Dirty World’s Motion to Dismiss. The fact that a competing website
                               3   published false statements attacking TheDirty.com more than two years ago simply has
                               4   nothing to do with Mr. Laake’s claims in this case.
                               5         Finally, on page 9 of his motion, Mr. Laake argues that emotional distress
                               6   damages may be recoverable in appropriate circumstances. That much is undisputed, but
                               7   it entirely beside the point. If Mr. Laake has been emotionally damaged, he certain can
                               8   proceed and seek compensation from the author of the post in question. Beyond that, he
                               9   cannot blame others simply for creating a website where the speech in question was
                              10   posted. See Doe v. MySpace, Inc., 528 F.3d 413, 419 (5th Cir. 2008) (finding emotional
                              11   distress claims barred by CDA, and noting, “Parties complaining that they were harmed
                              12   by a Web site’s publication of user-generated content have recourse; they may sue the
                              13   third-party user who generated the content, but not the interactive computer service that
                              14   enabled them to publish the content online.”)
GINGRAS LAW OFFICE, PLLC
  4802 E. RAY ROAD, #23-271




                              15         III.   CONCLUSION
     PHOENIX, AZ 85044




                              16         For all the reasons stated above, Mr. Laake’s motion should be denied.
                              17         RESPECTFULLY SUBMITTED: April 27, 2020.
                              18                                                   GINGRAS LAW OFFICE, PLLC
                              19
                              20                                                   _________________________________
                                                                                   David S. Gingras, Esq.
                              21
                                                                                   Attorney for Defendant Dirty World, LLC
                              22
                              23
                              24
                              25
                              26
                              27
                              28
                                                                               6
                                    Case 2:19-cv-05444-DMF Document 44 Filed 04/27/20 Page 7 of 7



                               1                               CERTIFICATE OF SERVICE
                               2
                                   I hereby certify that I electronically filed the foregoing document on April 27, 2020 via
                               3
                                   the Court’s ECF system, thereby causing a true copy of said document to be served
                               4
                                   electronically upon each other party registered through ECF.
                               5
                               6
                               7
                                                                                         ______________________
                               8
                               9
                              10
                              11
                              12
                              13
                              14
GINGRAS LAW OFFICE, PLLC
  4802 E. RAY ROAD, #23-271




                              15
     PHOENIX, AZ 85044




                              16
                              17
                              18
                              19
                              20
                              21
                              22
                              23
                              24
                              25
                              26
                              27
                              28
                                                                              7
